DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 4, 5, 8, 10, 13, 14, 17 and 18 have been amended.
Claims 1-20 are pending and rejected.






Response to Arguments
Rejection under 35 USC 101
Applicant's arguments with respect to the rejection of claims 1-20 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely set forth the process for predicting customer intention based on a query, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
	Applicant argues that the present invention recites significantly more than an abstract idea.  Examiner disagrees with this assertion and notes that, as written, the claims do not present a technical solution to a technical problem as they do not impart any functional change to any data or computer itself, nor any improvement to another technology or technical field.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

Rejection under 35 USC 102
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments. The rejection under 35 USC 102 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
receive query data for one or more queries; 
determine product type data of the one or more queries; 
determine attribute data for the determined product type data, the attribute data comprising sequence attribute data and sequence value data; 
retrieve catalog data for one or more items that include product type data that matches the determined product type data, the catalog data comprising catalog attribute data and catalog value data, wherein the sequence attribute data, the sequence value data, the catalog attribute data, and the catalog value data comprises an evaluation set; 
determine engagement data for the one or more received queries, the engagement data comprising a number of times customers interacted with a retrieved item for a respective query, wherein the interaction of customers with the retrieved item comprises adding the item to an online shopping cart; 
determine cumulative engagement data based on the retrieved catalog data and the determined engagement data; and 
generate a probability and an evaluation score based on the cumulative engagement data, wherein the evaluation score is increased for items that correspond to the evaluation set.

These steps, as a whole, set forth the process for predicting customer intention based on a query, which is an abstract idea because it is a method of organizing human activity.
This judicial exception is not integrated into a practical application. The “system”, “memory” and “processor” generally link the abstract idea to a particular technological environment (i.e. computers) (see MPEP 2106.05(h)); and the computing system is merely being used as a tool to perform the abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2-9 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 10-16 and 17-20 are parallel in nature to claims 1-9. Accordingly claims 10-16 and 17-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684